EXHIBIT 10.28

 

 

[pvotf_ex1028img1.jpg]

 

BINDING LETTER OF INTENT – TECHNOLOGY LICENSING AGREEMENT

 



DATE

 

November 7, 2017

 

 

PARTIES

 

Pivot Pharmaceuticals Inc. (“Pivot”) and Thrudermic LLC (“TDL”)

 

 

TECHNOLOGY

 

Thrudermic Nanotechnology Platform (“TNP”)

 

 

TERRITORY

 

Worldwide

 

 

FIELD

 

Pivot wishes to acquire worldwide rights for the development and
commercialization of Thrudermic Nano Technology for all cannabinoids.

 

 

SCOPE

 

Exclusive license for research, development and commercialization of all
cannabinoids or cannabinoid containing extracts.

 

 

TERM

 

Perpetual



 

ROYALTIES ON NET SALES

 

Five percent (5%) Royalties on Annual Net Sales. Net Sales will be the gross
invoiced amounts received by Pivot (including its affiliates) and its licensees
or distributors from the sales of the Products to third parties in any given
period. Definition of “Net Sales” to be discussed in Definitive Agreement but
will be be to GAAP standards.

 

 

 

FEES FOR R&D

 

Pivot will pay all costs of the R&D efforts performed for new product
development as defined in the Licence Agreement and individual work orders.

 

 

 

MILESTONE PAYMENTS

 

NHP Products:

 

 

· US $250,000 upon approval of a Natural Health Product (NHP)

 

 

 

 

· US $500,000 payable after Pivot achieves USD $5M in Net Sales.

 



 

 

Pharmaceutical Products:



 



 

· US $500,000 payable upon first IND approval

 

 

 

 

· US $1,000,000 payable upon positive outcome of Phase II trial in first
indication

 

 

 

 

· US $2,000,000 payable upon NDA approval



 

 

[pvotf_ex1028img6.jpg]

    



  1

   



 

[pvotf_ex1028img2.jpg]

 



RIGHT OF FIRST REFUSAL

 

Pivot will have Right of First Refusal to purchase a 100% interest in this
technology from Thrudermic for $1M USD within the first 12 months of this
agreement being executed, payable in cash and/or in shares of Pivot
Pharmaceuticals. Pivot will appoint either one of Joseph Borovsky or Leonid
Lurya to the Company’s Scientific Advisory Board. Pivot and Thrudermic will
jointly file a patent application for the use of Thrudermic dermal
nanotechnology for the delivery of cannabinoids.

 

 

GOVERNING LAW

 

This letter of intent shall be governed by and construed in accordance with the
laws of the Province of British Columbia, without regard to the conflict of law
principles thereof. The Parties agree that any action arising out of this term
sheet shall be settled by arbitration pursuant to the rules of the American
Arbitration Association.

 

 

 

CONFIDENTIALITY

 

This letter of intent and the due diligence information exchanged hereunder
shall be subject to the existing confidentiality agreement dated September 27,
2017 between the Parties hereof, and neither this letter of intent, nor the fact
that either Party is the counterparty to this letter of intent, or the name of
either Party or any of its Affiliates, may be disclosed to potential investors,
the public or regulatory authorities, by either Party without the other Party’s
prior written consent.

 

 

 

ANNOUNCEMENT

 

Except to the extent required by law and following reasonable notice to the
other party, neither party shall make any press release or any other public
announcement in respect of the subject matter of this letter of intent without
the prior written approval from the other.

 

 

 

BINDING EFFECT

 

This letter of intent shall be binding upon the execution of this agreement.

 

 

 

CLOSING DATE:

 

January 18, 2018



 

 

[pvotf_ex1028img5.jpg]

  



  2

   



 

[pvotf_ex1028img3.jpg]

 



PIVOT PHARMACEUTICALS INC.

 

Thrudermic, LLC

 

 

 

 

 

/s/ Patrick Frankham   /s/ Joseph Borovsky   Patrick Frankham, PhD, MBA   Dr.
Joseph Borovsky   CEO   CEO  



   

  

 

[pvotf_ex1028img4.jpg]

 



3



 